MERRILL, Circuit Judge
(concurring) :
I concur upon the ground that the record supports summary judgment. I dissent from the holding that under Barr v. Matteo, 360 U.S. 564, 79 S.Ct. 1335 (1958), dismissal of the action was proper.
Barr v. Matteo dealt with “[t]he law of privilege as a defense by officers of government to civil damage suits for defamation and kindred torts.” 360 U.S. at 569, 79 S.Ct. at 1338. The application of official privilege to other torts has been based largely upon the rationale of Gregoire v. Biddle, 177 F.2d 579 (2nd Cir. 1949), as quoted with approval in Barr v. Matteo.
I cannot agree with the majority that the Gregoire rule is a “salutary” one. It operates to deprive a plaintiff of redress for torts actually and maliciously committed. This unjust result is, in Gregoire, apologetically swallowed as the lesser of two evils for the reason that otherwise the zeal of federal officers in carrying out their official duties would be impaired. Cf. Prosser on Torts, pp. 803, 1014-18 (3rd ed. 1964), and comments there cited.
This result I am prepared to accept (although with some misgivings as to whether, in the seventeen years .since Gregoire, some more just legislative or administrative solution of the problem might not have been found). If the conduct complained of here were confined to the performance of the official acts to which the majority opinion refers, I would have no quarrel. Nor would I feel the situation to be altered by an allegation that those acts were maliciously performed; nor by an allegation that these appellees had conspired with each other to perform those acts. As the majority points out, this is no more than an allegation of multiparty malice. But this not such a case.
Here a Sherman Act conspiracy is alleged involving not only these appellees but competitors of appellant in the lum*627ber business and a banking corporation. The complaint prays in part:
“That the Court adjudge and decree that the defendants have combined and conspired to restrain unreasonably and have conspired to monopolize, attempted to monopolize and have monopolized interstate trade and commerce in the sale of an important national commodity, to-wit: U.S. Forest Service timber in violation of Sections 1 and 2 of the Sherman Act.”
The conspiracy here, then, was more than one to perform certain official acts for an improper purpose. It was one to monopolize in violation of the Sherman Act. As such, it had an ^independent significance-apart from overt acts performed pursuant to it. To establish it requires more than inference that certain official acts were maliciously performed. An unlawful combination and agreement between the officers and outsiders must be proved — conduct clearly beyond the perimeter of official duty.1
The majority thus extends the Gregoire rule to cover an unlawful conspiracy to monopolize simply because overt acts crucial to its success fell within the outer limits of official authority.
The rule so extended does not to me make a valid judgment as to which is the lesser of two evils. The extent to which Congress has gone in proscription of such agreements seems to me to lend support to my view.

. The independent significance of the conspiracy seems pointed up here by the fact that it may still be proved as to the outsiders. The judgment of dismissal did not apply to them. Appellees may still be inconvenienced and embarrassed by a call to testify. To hold Cfregoire applicable under these circumstances would serve to immunize public officers from the consequences of Sherman Act violations actually proved against them.